
	
		I
		111th CONGRESS
		1st Session
		H. R. 1871
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To designate certain counties in the State of Arizona as
		  high-intensity drug trafficking areas.
	
	
		1.Short titleThis Act may be cited as the
			 Southwest Border Narcotics Reduction
			 Act of 2009.
		2.Designation of
			 high-intensity drug trafficking areas in ArizonaThe counties of Apache, Gila, Coconino,
			 Yavapai, Navajo, Graham, and Greenlee in the State of Arizona are designated as
			 high-intensity drug trafficking areas and shall be part of the Southwest Border
			 high-intensity drug trafficking area under the program administered by the
			 Office of National Drug Control Policy.
		
